          Case 1:18-cr-10327-PBS Document 56 Filed 10/12/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

Criminal No. 18-cr-10327-PBS

                                UNITED STATES OF AMERICA

                                                  v.

                                       RAMON BETANCES


                           ORDER OF VOLUNTARY DETENTION

Cabell, M.J.

       The defendant is charged in an indictment with conspiracy to distribute and posses with

intent to distribute 400 grams or more of fentanyl and one kilogram or more of heroin in violation

of 21 U.S.C. § 846. On September 24, 2018 via communication with the clerk, the defendant’s

counsel, indicated that he wished to consent to detention without prejudice..

       Accordingly, it is ORDERED that the defendant be DETAINED pending trial, and is further

ORDERED that:

       (1) the defendant be committed to the custody of the Attorney General for confinement in

a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences

or being held in custody pending appeal;

       (2) the defendant be afforded reasonable opportunity for private consultation with counsel;

and

       (3) on order of a court of the United States or on request of an attorney for the government,

the person in charge of the corrections facility in which the defendant is detained and confined

deliver the defendant to an authorized Deputy United States Marshal for the purpose of any


                                                 -1-
         Case 1:18-cr-10327-PBS Document 56 Filed 10/12/18 Page 2 of 2



appearance in connection with a court proceeding.

       This order is without prejudice to the defendant filing a motion to consider the issue of pre-

trial detention, regardless of whether there have been changed circumstances.

       The defendant may seek review of this order by filing a motion for revocation or amendment

pursuant to 18 U.S.C. § 3145(b).
                                                /s/ Donald L. Cabell
                                              DONALD L. CABELL
                                              United States Magistrate Judge
Date: October 12, 2018




                                                -2-
